IN THE SUPREME COURT OF THE STATE OF KANSAS


                                              No. 123,515

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                           MARCUS BUTLER,
                                             Appellant.


                                   SYLLABUS BY THE COURT

1.
        A district court abuses its discretion if no reasonable person could agree with its
decision or if its exercise of discretion is founded on a factual or legal error.


2.
        A legal error occurs when the district court's discretion is guided by an erroneous
legal conclusion.


3.
        The party alleging an abuse of discretion bears the burden of establishing error.


        Appeal from Wyandotte District Court; JENNIFER L. MYERS, judge. Opinion filed February 11,
2022. Affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, was on the brief for appellant,
and Marcus Butler, appellant pro se, was on the supplemental brief.


        Daniel G. Obermeier, assistant district attorney, Mark A. Dupree Sr., district attorney, and Derek
Schmidt, attorney general, were on the brief for appellee.

                                                     1
The opinion of the court was delivered by


       WALL, J.: A jury convicted Marcus Butler of first-degree felony murder and other
crimes following a January 2013 home invasion in Wyandotte County. Six years later,
Butler filed a motion for postconviction discovery under State v. Mundo-Parra, 58 Kan.
App. 2d 17, 462 P.3d 1211, rev. denied 312 Kan. 899 (2020), where a panel of the Court
of Appeals held that "postconviction discovery should be allowed when the defendant
shows that it is necessary to protect substantial rights." 58 Kan. App. 2d at 24. The
district court denied Butler's motion. On appeal from that decision, Butler claims the
district court abused its discretion in denying his motion for postconviction discovery.


       The State argues that there is no statutory basis for postconviction discovery, and
it urges us to overrule Mundo-Parra. But we need not decide the validity of Mundo-
Parra to resolve the issues in this appeal. Even if we assume, without deciding, that the
rule announced in Mundo-Parra is sound, Butler has failed to demonstrate that the
district court's ruling constitutes an abuse of discretion. We therefore affirm the district
court's order denying Butler's motion for postconviction discovery.


                          FACTS AND PROCEDURAL BACKGROUND

       Butler was convicted of first-degree felony murder, attempted aggravated robbery,
and conspiracy to commit aggravated robbery after a three-day trial in September 2014.
The State's case largely relied on the testimony of three men who worked with Butler at a
Ford dealership in Leavenworth. They testified that Butler had broken into an apartment
where he had previously bought marijuana, fired his gun after entering the apartment,
then fled after the planned robbery went awry. One of the coworkers was a coconspirator
who testified against Butler as a part of a plea agreement with the State. The other two
witnesses were coworkers who testified that Butler first attempted to recruit them to the

                                              2
conspiracy and later threatened to harm them if they cooperated with investigators. The
facts underlying Butler's convictions are more fully set out in State v. Butler, 307 Kan.
831, 832-40, 416 P.3d 116 (2018), but those facts are not pertinent to the disposition of
this appeal.


       The district court sentenced Butler to life imprisonment with no chance of parole
for 20 years for first-degree murder, plus another 64 months' imprisonment for the
attempted aggravated robbery and conspiracy to commit aggravated robbery convictions.
It also imposed lifetime postrelease supervision. We affirmed those convictions on
appeal, but we vacated the lifetime postrelease portion of Butler's sentence and remanded
the matter for the district court to impose lifetime parole instead. 307 Kan. at 869.


       In August 2020, about six years after his conviction, Butler filed a motion for
postconviction discovery based on Mundo-Parra, a Court of Appeals decision from 2020.
In that case, the defendant requested discovery of the State's investigatory file 12 years
after pleading no contest to kidnapping and rape. The Court of Appeals panel reviewed
appellate decisions in Kansas and other jurisdictions and held that a defendant is entitled
to postconviction discovery upon a showing that it is necessary to protect substantial
rights, even though there is no Kansas statute authorizing such discovery. Mundo-Parra,
58 Kan. App. 2d at 21-24.


       As explained below, Butler's discovery request included phone records and
witness statements that he claimed were necessary to protect his fundamental right to
confront witnesses under the Sixth Amendment to the United States Constitution. The
district court denied Butler's motion, finding that Butler had not met the standard set out
in Mundo-Parra because he had not shown that the requested discovery might change
the result of his trial or cast doubt on his conviction.




                                               3
       Butler appealed the district court's ruling directly to our court. Jurisdiction is
proper under K.S.A. 2020 Supp. 22-3601(b)(3) (appeal must be taken directly to Supreme
Court when the maximum sentence of life imprisonment has been imposed).


                                          ANALYSIS


       We begin by stating what this opinion does not do. It does not endorse the rule
established in Mundo-Parra, as Butler requests on appeal. Nor does it abrogate that
holding, as the State requests. This appeal is not ideally postured to address this larger
question. Instead, the issues before us may be resolved without embarking upon a
comprehensive analysis of a defendant's postconviction discovery rights, if any, under
Kansas law.


       Butler has alleged the district court erred by not granting his motion for
postconviction discovery. But even if we assume, without deciding, that defendants do
have the right to postconviction discovery as set forth in Mundo-Parra, Butler has not
established that the district court abused its discretion by denying his motion. We
therefore affirm the district court's order.


I.   Standard of Review and Legal Framework

       Butler argues on appeal that the district court abused its discretion by denying his
postconviction discovery motion. See Mundo-Parra, 58 Kan. App. 2d at 25 (reviewing
a district court's decision to grant or deny postconviction discovery only for abuse of
discretion); State v. Riis, 39 Kan. App. 2d 273, Syl. ¶ 3, 178 P.3d 684 (2008) (same).
Our standard of review is well-established: a district court abuses its discretion if no
reasonable person could agree with its decision or if its exercise of discretion is founded
on a factual or legal error. State v. Thomas, 307 Kan. 733, 739, 415 P.3d 430 (2018).



                                               4
       Butler specifically contends that the district court committed a legal error by
misapplying the rule set forth in Mundo-Parra. A legal error occurs when the court's
"'discretion is guided by an erroneous legal conclusion.'" State v. McLinn, 307 Kan. 307,
332, 347-48, 409 P.3d 1 (2018). As the party alleging an abuse of discretion, Butler bears
the burden of proving error. 307 Kan. at 348.


       In Mundo-Parra, the panel identified a two-part test for analyzing postconviction
discovery requests. Under this test, a defendant must make a good cause showing for the
requested discovery by: (1) identifying the specific subject matter for discovery and
(2) demonstrating why discovery about those matters is necessary to protect substantial
rights. Mundo-Parra, 58 Kan. App. 2d at 24. The panel further defined a "'substantial
right'" as "'[a]n essential right that potentially affects the outcome . . . and is capable of
legal enforcement.'" 58 Kan. App. 2d at 23 (quoting Black's Law Dictionary 1584 [11th
ed. 2019]).


II. Butler Fails to Establish That the District Court Misapplied the Rule Set Forth in
    Mundo-Parra

       Butler's motion clearly identified the subject matter for discovery, satisfying the
first prong of Mundo-Parra's two-part test. First, Butler requested the cellphone number
and service-provider information of his coconspirator and one of the coworkers who
testified against him. Second, he requested the statements made to law enforcement by
the apartment's residents who witnessed the home invasion. Butler's request was not the
sort of fishing expedition that Mundo-Parra disallowed.


       Butler asserted that discovery of those matters was necessary to protect his right
to impeach the State's witnesses, "a fundamental right, protected by the Confrontation
Clause of the Sixth Amendment." State v. Brooks, 297 Kan. 945, 952, 305 P.3d 634
(2013). Butler explained that he wanted the cellphone information so that he could


                                                5
subpoena his coconspirator's and coworker's phone records. He claimed those records
would show that the coworker was an accomplice in the crime, which could have been
used to impeach the coworker's credibility at trial when he testified that he was not
involved in the criminal activity. Butler also wanted the witness statements because he
claimed they would show that Butler had never bought marijuana at the apartment prior
to the home invasion. He argued this information could have been used to impeach
Butler's coworkers and coconspirator, who all testified that Butler's motivation for
robbing the apartment stemmed from his previous drug purchases at that location.


       But the district court did not find these explanations convincing, and it determined
that "[t]here is no suggestion in the record or in [Butler's] request for discovery that there
is any substantive reason that his conviction should be questioned." Specifically, the
district court rejected the cellphone-records request because Butler possessed and utilized
similar information at trial. Butler's coconspirator testified that the coworker had helped
set up the robbery, and Butler's trial counsel argued to the jury that the coworker had
taken part in the robbery. As a result, the district court found the coworker's credibility
was impeached at trial and the jury made a credibility determination.


       The district court also rejected the witness-statement request because none of
the apartment's residents testified at trial. Because these witnesses did not testify, the
impeachment evidence Butler sought through postconviction discovery would not
have been admissible at trial and served no useful purpose in challenging the verdict.
Therefore, Butler had not established that "there was a likelihood that the evidence would
change the result of the trial."


       Butler argues the district court misapplied Mundo-Parra in its decision. He
contends that a defendant need only describe the materials for discovery and merely
articulate how the materials could implicate his substantial rights. Butler contends the


                                               6
Mundo-Parra test does not require a defendant to make a showing that the requested
discovery could affect the outcome of the proceedings. Butler therefore claims the district
court went further than Mundo-Parra requires or allows and denied Butler's request
based on an erroneous legal conclusion.


       We disagree with Butler's rendition of Mundo-Parra. There, the panel's analysis
confirms that a defendant must do more than just articulate or assert that a substantial
right is implicated. Instead, Mundo-Parra found that postconviction discovery is allowed
only when a defendant shows that it is necessary to protect substantial rights. In turn, the
panel defined substantial rights as those "'potentially affect[ing] the outcome'" of his trial.
Mundo-Parra, 58 Kan. App. 2d at 23. In fact, in applying its legal test, the panel in
Mundo-Parra rejected the defendant's discovery request because there was "simply no
suggestion in our record or in Mundo-Parra's request for discovery that there is any
substantive reason that either his pleas or his convictions should be questioned in any
way." 58 Kan. App. 2d at 25. This analysis confirms that the Mundo-Parra panel
believed that a defendant's right to postconviction discovery is contingent on a showing
that the requested discovery relates to a factual matter that could affect an essential right
that potentially affects the outcome of the proceedings.


       We therefore conclude that the district court's analysis of whether the requested
materials would have affected the outcome of Butler's trial falls well within the
framework established in Mundo-Parra. And we agree with the district court that Butler's
request has not called his convictions into question or otherwise shown that the discovery
is necessary to protect his substantial rights. As to Butler's request for cellphone records
to establish his coworker's involvement in the crime, similar information (coconspirator
testimony implicating the coworker in the crimes) was already used to impeach Butler's
coworker at trial. As to Butler's request for witness statements to law enforcement for
purposes of impeaching these witnesses, the apartment residents' statements to police


                                               7
could not have been introduced at trial because neither Butler nor the State called them
as witnesses. See State v. Davis, 255 Kan. 357, 365, 874 P.2d 1156 (1994) (evidence of
defendant's prior conviction could not be admitted for impeachment purposes where
defendant did not testify at trial); State v. Hilsman, 333 N.W.2d 411, 413 (N.D. 1983)
(trial court properly excluded defendant's impeachment evidence challenging credibility
of potential witness who did not testify at trial); Cf. K.S.A. 60-420 ("for the purpose of
impairing or supporting the credibility of a witness, any party . . . may examine the
witness and introduce extrinsic evidence" relevant to the witness' credibility) (emphases
added).


       Assuming (without deciding) that Mundo-Parra defines a defendant's legal right to
postconviction discovery under Kansas law, we hold that the district court did not base its
decision on an erroneous legal conclusion. Butler has not established that the district
court abused its discretion. We therefore affirm the district court order denying Butler's
motion for postconviction discovery.


       The judgment of the district court is affirmed.




                                             8